DETAILED ACTION
1.	This communication is in response to the Application filed on 8/27/2019. Claims 1-10 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Veron (US 20160183695; hereinafter VERON) in view of Woudenberg (US 20070030155; hereinafter WOUDENBERG).
As per claim 1, VERON (Title: Crib With Embedded Smart Sensors) discloses “An electronic device including a parenting assistance agent operated by one of a standby mode and an active mode, the device comprising: a microphone configured to sense sound (VERON, [Abstract], A smart crib; [0043], An occupant condition .. a child .. crying (e.g., based on a microphone) ..; [0042], allow a parent, for example, to visualize a child through the camera; [0063-0064], a sensor may operate in different modes based upon a state of a home security system or a smart home environment, or as otherwise directed by such a system <read on a ready mechanism setting up any mode for system operation> .. The mode can affect the actions taken by the security system in response to sensed activities in the home); and 
a controller configured to convert, when characteristic information corresponding to sound sensed through the microphone in the standby mode satisfies a preset crying sound criteria, an operation mode of the parenting assistance agent into an active mode, to [ extract parenting data ] corresponding to analyzed situation information after analyzing situation information related to the sound, and to [ output parenting guide information corresponding to the extracted parenting data ] (VERON, [0058], audio data obtained by a microphone may be extract parenting data .. output parenting guide information’>; [0066], the UI 62 may include a light to be activated when an event is detected by the sensor 60 <read on a ready mechanism to convert a standby mode to an active mode for any operation>).”  
VERON does not expressly disclose “output parenting guide information corresponding to the extracted parenting data ..” However, the feature is taught by WOUDENBERG (Title: Monitoring system capable of generating audible messages). 
In the same field of endeavor, WOUDENBERG teaches: [0006] “the apparatus that detects the sounds (e.g. of a baby) also generates the (comforting) audio message automatically. The message is recordable and stored in a memory of the apparatus .. A parent can record the message and so optimally sooth the baby.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of WOUDENBERG in the system taught by VERON, to provide stored parenting guide information corresponding to the situation information.
As per claim 9 (dependent on claim 1), VERON in view of WOUDENBERG further discloses “wherein the situation information includes at least one of date information, information of day of the week, time information, weather information and location information of sound that is collected through the microphone, and characteristic information of a crying sound corresponding to the collected sound (VERON, [0044], A response may be generated .”  
As per claim 10 (dependent on claim 9), VERON in view of WOUDENBERG further discloses “wherein the controller is configured to extract parenting data that is matched with the situation information when the sound is collected, from parenting guide database including plural parenting data that are matched, respectively, with at least one of the situation information (WOUDENBERG, [0006], the apparatus that detects the sounds (e.g. of a baby) also generates the (comforting) audio message automatically <read on ‘matching parenting guide with the situation information’>. The message is recordable and stored in a memory of the apparatus <read on database>).”

3.	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over VERON in view WOUDENBERG, and further in view of Nelken, et al. (US 7266535; hereinafter NELKEN).
As per claim 2 (dependent on claim 1), VERON in view of WOUDENBERG further discloses “wherein the controller is configured to maintain the microphone in an active state for a preset time based on output of the parenting guide information, and to [ extract feedback information ] from the sound collected for the preset time (VERON, [0063-0064], a sensor <read on microphone> may operate in different modes based upon a state of a home security system or a smart home environment, or as otherwise directed by such a system <read on a ready mechanism to maintain any state for any preset time under any situation for system operation>; [0058], audio data obtained by a microphone may be analyzed for a child's crying. Different cries extract feedback information from the sound’ is confusing because from Claim 1, it is unclear what the ‘feedback’ is responsive to>).”
 VERON in view of WOUDENBERG does not expressly disclose “extract feedback information ..” However, the feature is taught by NELKEN (Title: System and method for electronic communication management). 
In the same field of endeavor, NELKEN teaches: [Abstract] “The modeling engine determines the intent of the communication using the natural language processor and the statistical modeler. A response is generated, either automatically or by an agent. An audit module analyzes each response and provides feedback to the modeling engine and the adaptive knowledge base. The modeling engine uses the feedback to update models in the adaptive knowledge base ..” and [Summary] “For voice-based communications ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NELKEN in the system taught by VERON and WOUDENBERG, to extract feedback information so as to update stored parenting guide information corresponding to the situation information.
As per claim 3 (dependent on claim 2), VERON in view of WOUDENBERG and NELKEN further discloses “wherein the controller is configured to correct parenting data corresponding to the analyzed situation information, using the extracted feedback information (NELKEN, [Abstract], An audit module analyzes each response and provides feedback to the modeling engine and the adaptive knowledge base. The modeling engine uses the feedback to update models in the adaptive knowledge base <where ‘update’ reads on a ready mechanism for correcting parenting data <Examiner’s Note: The applicant is requested to clarify why the before the system starts operation).”
As per claim 4 (dependent on claim 3), VERON in view of WOUDENBERG and NELKEN further discloses “wherein the controlled is configured to maintain the microphone in an active state for a preset time (see Claim 2) to receive an input of new parenting guide information, when the extracted feedback information includes negative information on the parenting data corresponding to the analyzed situation information (Examiner’s Note: The applicant is requested to clarify why new parenting guide is needed because each parenting guide had been previously generated before the system starts operation, and apparently no negative information was included>).”
As per claim 5 (dependent on claim 4), VERON in view of WOUDENBERG and NELKEN further discloses “wherein the controller is configured to update parenting data corresponding to the analyzed situation information with the new parenting guide information (NELKEN, [Abstract], An audit module analyzes each response and provides feedback to the modeling engine and the adaptive knowledge base. The modeling engine uses the feedback to update models <reads on a ready mechanism to update parenting data>).”
As per claim 6 (dependent on claim 3), VERON in view of WOUDENBERG and NELKEN further discloses “wherein an accuracy point for parenting data corresponding to the analyzed situation information is corrected, depending on whether the extracted feedback information includes positive information on the parenting data corresponding to the analyzed situation information (NELKEN, [col. 4, likes 35-39], A response that matches the prediction is positive feedback that increases the model's accuracy rating, and a response that does not match  
As per claim 7 (dependent on claim 6), VERON in view of WOUDENBERG and NELKEN further discloses “wherein the controller is configured to add an accuracy point on parenting data corresponding to the analyzed situation information, when the extracted feedback information includes positive information on the parenting data corresponding to the analyzed situation information, and to deduct an accuracy point on the parenting data corresponding to the analyzed situation information, when the extracted feedback information includes negative information on the parenting data corresponding to the analyzed situation information (NELKEN, [col. 4, likes 35-39], A response that matches the prediction is positive feedback that increases the model's accuracy rating, and a response that does not match the prediction is negative feedback that decreases the model's accuracy rating <read on a ready mechanism to add/deduct an accuracy point for any data such as parenting data>).” 
As per claim 8 (dependent on claim 7), VERON in view of WOUDENBERG and NELKEN further discloses “wherein the controller is configured to delete parenting data corresponding to the analyzed situation information, when the accuracy point on parenting data corresponding to the analyzed situation information does not satisfy preset satisfaction criteria (NELKEN, [col. 7, lines 64-66], If a model's accuracy rating drops below a predetermined threshold, the model is marked as inaccurate and is not used by the system to make decisions <read on a ready mechanism to not use or delete any parenting data when its accuracy point is below a certain preset value>).”   


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	8/14/2021Primary Examiner, Art Unit 2659